Dickstein, J.
Motion is made to vacate an arbitration award on the ground that it was not made and signed by a majority of the arbitrators. The agreement of submission to arbitration provided for three arbitrators named therein. The award is signed by only one arbitrator, and is not acknowledged. Under section 1460 of the Civil Practice Act an award must be in writing, subscribed by the arbitrators making it, and acknowledged in like manner as a deed to be recorded. Under section 1456 of the Civil Practice Act all arbitrators must meet together and hear the allegations and proofs of the parties but ay award by a majority of them is valid unless the concurrence of all is expressly required in the submission. Although I am convinced that at least two arbitrators concurred in the result-set forth in the award, nevertheless, noncompliance with the provisions of section 1460 of the Civil Practice Act renders the award defective. An unacknowledged award can be corrected before decision upon a motion to confirm. (Matter of Herman, 170 Misc. 852; Matter of Verly Bldg. Corp. [Gertner], 264 App. Div. 885.) However, here there was also failure to sign or subscribe the award. The instant case clearly differs from *180Hano v. Blanchard Co. (199 N. Y. S. 227) where it was held that the chairman of a board, which sat as arbitrator, could properly subscribe the award on behalf of the board. Here there were three independent arbitrators and not a trade association board. The matter must be resubmitted to the same arbitrators for the proper execution' of their duties. The cross motion to confirm is accordingly denied. Settle order.